Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayuzumi (US 20060134937).
Regarding claim 1, Mayuzumi discloses an electronic control unit comprising: 
a wiring substrate (circuit board) having a first surface on which a conductor wire (metal wiring 117, 118) is formed; 
a first electronic component (113 - 115) that is implemented on the first surface of the wiring substrate, and has a large heat generation amount (heat producing electronic component 114); 
a second electronic component (other electronic components 111, 112) that is implemented on the first surface of the wiring substrate, and has a heat generation amount smaller than the first electronic component (the intended heat producing component generate more heat than other generic components); and 
a resin (resin-molded portion 15) that covers the first electronic component, the second electronic component, and the first surface of the wiring substrate, and a second surface of the wiring substrate (bottom surface) that is opposite to the first surface, wherein a distance between an outer surface of the resin immediately below the first electronic component, and the second surface of the wiring substrate is longer than a distance between an outer surface of the resin immediately above the second electronic component, and the first surface of the wiring substrate (the thickness of the bottom side resin molding is thicker than the thickness of the resin covering component 114).

Regarding claim 2, Mayuzumi discloses the claimed invention as set forth in claim 1.  Mayuzumi further discloses a distance between an outer surface of the resin immediately above the first electronic component, and the first surface of the wiring substrate is the same as a distance between the outer surface of the resin immediately above the second electronic component, and the first surface of the wiring substrate (thickness of the resin molding covering component 114 is the same as the thickness of the resin molding covering component 113).

Regarding claim 11, Mayuzumi discloses the claimed invention as set forth in claim 1.  Mayuzumi further discloses a distance between an outer surface of the resin immediately above the first electronic component, and the first surface of the wiring substrate is shorter than a distance between an outer surface of the resin immediately below the first electronic component, and the second surface of the wiring substrate (the thickness of the resin covering component 114 is less than the thickness of the resin covering component 116 on the bottom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayuzumi (US 20060134937), in view of Wing (US 20100302746).
Regarding claim 3, Mayuzumi discloses the claimed invention as set forth in claim 1.  
Mayuzumi does not explicitly disclose a distance between an outer surface of the resin immediately below the second electronic component, and the second surface of the wiring substrate is shorter than a distance between the outer surface of the resin immediately below the first electronic component, and the second surface of the wiring substrate.
	Mayuzumi suggests the thickness of the resin molding may vary from area to area (left side portion of resin 15 has different thickness comparing with the thickness of middle portion above component 111 and the thickness of the right side portion above component 114, figure 1).
	Wing teaches the thickness of the resin on the top side (figure 11) is greater than the thickness of the resin underneath component 38 on the left side.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the thickness of the resin molding layer in order to provide proper protection for the components on the surface of the circuit board.

Regarding claim 4, Mayuzumi discloses the claimed invention as set forth in claim 1.
Mayuzumi does not explicitly disclose a distance between an outer surface of the resin immediately above the first electronic component, and the first surface of the wiring substrate is longer than a distance between the outer surface of the resin immediately above the second electronic component, and the first surface of the wiring substrate.
Mayuzumi suggests the thickness of the resin molding may vary from area to area (left side portion of resin 15 has different thickness comparing with middle portion above component 111 and right side portion above component 114, figure 1).
	Wing teaches the thickness of the resin on the top side (figure 11) is greater than the thickness of the resin underneath component 38 on the left side.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the thickness of the resin molding layer in order to provide proper protection for the components on the surface of the circuit board.

Regarding claim 5, Mayuzumi discloses the claimed invention as set forth in claim 4.
Mayuzumi does not explicitly disclose a distance between an outer surface of the resin immediately below the second electronic component, and the second surface of the wiring substrate is shorter than a distance between an outer surface of the resin immediately below the first electronic component, and the second surface of the wiring substrate.
Mayuzumi suggests the thickness of the resin molding may vary from area to area (left side portion of resin 15 has different thickness comparing with middle portion above component 111 and right side portion above component 114, figure 1).
	Wing teaches the thickness of the resin immediately below component 38 on the left side (figure 11) is less than the thickness of the resin immediately below the component on the right side.
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the thickness of the resin molding layer in order to provide proper protection for the components on the surface of the circuit board.

Claims 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayuzumi (US 20060134937), in view of Ossimitz (US 20150062825).
Regarding claim 6, Mayuzumi discloses the claimed invention as set forth in claim 1.
Mayuzumi does not explicitly disclose the wiring substrate has a via that thermally couples the first surface and the second surface.
	Ossimitz teaches the wiring substrate has a via (thermal via 2000; figure 20) that thermally couples the first surface (2004) and the second surface (2006).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include a thermal via between the heat generating component in order to dissipate excess heat from the component.

Regarding claim 8, Mayuzumi discloses the claimed invention as set forth in claim 1.
Mayuzumi does not explicitly disclose the first electronic component has a semiconductor element, a heat spreader that is thermally coupled to the semiconductor element, and a sealing member, and one surface of the heat spreader opposite to the semiconductor element is exposed through the sealing member.
Ossimitz teaches the first electronic component has a semiconductor element ( semiconductor inside chip 102; paragraph 74, figure 23), a heat spreader (heat removal pipe arrangement 2300) that is thermally coupled to the semiconductor element (102), and a sealing member (cover body of chip 102), and one surface of the heat spreader opposite to the semiconductor element is exposed through the sealing member (2300 is exposed outside of the overmolding 302).
It would have been obvious to one having skill in the art at the effective filing date of the invention include the heat spreader on the heat generating component in order to dissipate excess away from the circuit board.

Regarding claim 9, Mayuzumi, in view of Ossimitz, discloses the claimed invention as set forth in claim 8.  Ossimitz further discloses a thermally conductive material (thermally conductive body 2304) that thermally couples the heat spreader (2300), and the conductor wire of the wiring substrate (2300 connected to wiring through chip 102).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayuzumi (US 20060134937), in view of Kobayashi (US 6629366).
Regarding claim 7, Mayuzumi discloses the claimed invention as set forth in claim 1.
Mayuzumi does not explicitly disclose the wiring substrate is a multilayer lamination substrate having an inner layer conductor, and a thickness of the inner layer conductor is greater than the conductor wire formed on the first surface of the wiring substrate.
Kobayashi teaches the wiring substrate is a multilayer lamination substrate (figure 7) having an inner layer conductor (28, 28a), and a thickness of the inner layer conductor (28, 28a) is greater than the conductor wire (wiring layer 36) formed on the first surface of the wiring substrate.
It would have been obvious to one having skill in the art at the effective filing date of the invention to enable layers of conductors in the circuit substrate in order to fit all the required components of the circuitry.  It is also obvious to one having ordinary skill in the art that the thickness of the wiring are to be adjusted in order to carry different power for different circuits in the circuit board.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayuzumi (US 20060134937), in view of Kobayashi (US 6629366), in further in view of Ossimitz (US 20150062825).
Regarding claim 10, Mayuzumi discloses the claimed invention as set forth in claim 1.
Mayuzumi does not explicitly disclose the wiring substrate has a via that thermally couples the first surface and the second surface, the wiring substrate is a multilayer lamination substrate having an inner layer conductor thicker than the conductor wire formed on the first surface of the wiring substrate, and the electronic control unit further comprises a thermally conductive material that thermally couples the second electronic component and the conductor wire of the wiring substrate.
Ossimitz teaches the wiring substrate has a via (thermal via 2000; figure 20) that thermally couples the first surface (2004) and the second surface (2006).  Ossimitz further teaches the first electronic component has a semiconductor element (semiconductor inside chip 102; paragraph 74, figure 23), a heat spreader (heat removal pipe arrangement 2300) that is thermally coupled to the semiconductor element (102)
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include a thermal via between the heat generating component in order to dissipate excess heat from the component.
Kobayashi teaches the wiring substrate is a multilayer lamination substrate (figure 7) having an inner layer conductor (28, 28a), and a thickness of the inner layer conductor (28, 28a) is greater than the conductor wire (wiring layer 36) formed on the first surface of the wiring substrate.
It would have been obvious to one having skill in the art at the effective filing date of the invention to enable layers of conductors in the circuit substrate in order to fit all the required components of the circuitry.  It is also obvious to one having ordinary skill in the art that the thickness of the wiring are to be adjusted in order to carry different power for different circuits in the circuit board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kapusta (US 20190043802) discloses circuit board 14 with component 34 encapsulated in a resin 36 and multilayer with inner conductor 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848